Citation Nr: 1413349	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-35 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a left hand and/or wrist disorder.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975.  Both before and after this period, he had reserve service.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In September 2012, the Veteran testified regarding the aforementioned issues at a hearing held at the RO before the undersigned.  Both issues were remanded by the Board for further development in November 2012, with the left hand condition issue being characterized as a left hand disorder.  Upon further consideration, the Board recharacterizes this issue as one of a left hand and/or wrist disorder.  Claims must be construed liberally.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran referenced only his left hand in his April 2009 claim, he explicitly referenced his left wrist and his left hand in September 2009.  He further implicitly began doing so by noting symptoms that may implicate the wrist and the hand.

Whether new and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for a left wrist disorder must be determined at the outset because this benefit for a left wrist condition previously was denied.  This determination is jurisdictional in nature.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  It therefore must be included as part of this matter.  It is adjudicated herein notwithstanding that there is no initial adjudication by the RO or the Appeals Management Center (AMC) in Washington, D.C.  Indeed, there is no prejudice to the Veteran since the determination made is favorable to him.

The following decisions as to the issues of new and material evidence for a left wrist disorder and service connection for bilateral hearing loss are made based on review of the Veteran's paper and electronic file claims files.  However, adjudication of service connection for a left hand and/or wrist disorder cannot be undertaken yet and must be REMANDED to the RO via the AMC for further development.

FINDINGS OF FACT

1.  Evidence received following an unappealed December 1976 rating decision denying service connection for a left wrist condition was not considered therein, is not cumulative or redundant of the evidence that was considered therein, and relates to a necessary but previously unestablished fact.

2.  The Veteran does not have any hearing loss arising to the level of a disability for VA purposes.

CONCLUSIONS OF LAW

1.  The December 1976 rating decision is final, but service connection for a left wrist disorder is reopened in light of new and material evidence subsequently received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2013).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 4.1 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, VA has a duty of notification and a duty of assistance regarding a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties as they relate to the issue of whether there is new and material evidence for a left wrist disorder is unnecessary.  It is reiterated that the determination made is favorable to the Veteran.  Any errors committed with respect to the duty to notify him or the duty to assist him therefore were harmless.  With respect to service connection for bilateral hearing loss, however, the determination made herein is not favorable to the Veteran.  An analysis of the duty to notify him as well as the duty to assist him thus is necessary.

VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how ratings and effective dates are assigned if service connection is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice regarding notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A letter dated in May 2009 further informed them of the criteria for establishing service connection, the evidence required in this regard, his and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  It was sent prior to the August 2009 rating decision which constitutes the initial adjudication.  Thereafter, an October 2009 letter repeated how ratings and effective dates are assigned.

As implied from the notification that must be provided, VA must assist the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b, c); 38 C.F.R. § 3.159(c).  VA also must assist by providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records and VA treatment records have been obtained by VA.  The most recent VA treatment records were procured in compliance with the Board's November 2012 remand.  No private treatment records have been obtained by VA.  However, the Veteran stated in April 2009 that his health care is through VA.  He did not respond to the May 2009 letter asking him to either send or provide locating information and authorization for VA to obtain non-VA treatment records.  While he indicated upon VA medical examination in November 2012 that he has an annual hearing test for work, at no point has he ever provided these records or the aforementioned regarding them.  In any event, the Veteran further indicated always being told that his hearing was satisfactory following these tests.  A remand to obtain the records thus likely would not benefit him but would impose an additional burden on VA.  Remands of this nature are to be avoided  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991). 

Also, in June 2009, the Veteran underwent a VA medical examination.  [His November 2012 VA medical examination was pursuant to the Board's remand.]  Each examiner reviewed the paper claims file.  To the extent any electronic claims file was not reviewed, each examiner was aware of the Veteran's medical history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He also was interviewed about his symptoms and assessed.  The examinations have provided sufficient detail so that the determination made herein is fully informed.  As such, they are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is significant that neither the Veteran nor his representative has identified any further development necessary for adjudication that has not been completed.  The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remand.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Of final note before addressing the merits, the individual presiding over a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned identified service connection for hearing loss as an issue on appeal at the beginning of the September 2012 hearing.  That service connection essentially is the relation of a current problem to service, as set forth in more detail below, was explained.  Questions from the undersigned as well as the Veteran's representative eliciting information from him in this regard.  During this process, where he receives treatment was addressed.  There was no mention of any non-VA sources which might have treatment records.

II.  New and Material Evidence to Reopen Left Wrist Claim

An issue for which there is a final decision denying a benefit shall be reopened and readjudicated if new and material evidence is received.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the benefit sought.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial.  It also must raise a reasonable possibility of substantiating the benefit sought.  38 C.F.R. § 3.156(a).  The low threshold enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  All of the evidence, both new and previous, and any assistance likely required must be taken into consideration.  Id.

In a December 1976 rating decision, service connection for a left wrist condition was denied.  An October 1972 service treatment record documenting that the Veteran had trauma to his left wrist plus a sore hand, for which he was given an Ace bandage since X-rays were negative, was acknowledged-as were his June 1975 separation examination and a February 1976 VA medical examination.  However, no findings pertinent to the Veteran's left wrist from these examinations were noted because there were none.  The reason provided for the unfavorable determination was that no left wrist condition had been found on last examination.  The Veteran was informed of this determination and his appellate rights in a timely fashion.  Yet he did not appeal.  Further, no relevant evidence was received within the one year period following the rating decision.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011).  It therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.

The Board finds that reopening service connection for a left wrist disorder is warranted.  Evidence concerning the Veteran's wrist, to include testimony and statements from the Veteran, has been received since the December 1976 rating decision.  No consideration was given therein to this evidence.  Thus, it is new.  Some also is material because it relates to an unestablished fact necessary to substantiate service connection.  There was no indication as of December 1976 that the Veteran had a left wrist disability, but there is some indication of such a disability now.  He has described a variety of symptoms for which he uses a supportive brace.  He also specifically has referenced carpal tunnel syndrome.  The Veteran's credibility is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the aforementioned difference, the new and material evidence is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's entitlement to service connection claim has been raised by it.  Substantiation indeed is possible if there is a current disability, as set forth below, and a remand for a VA medical examination and opinion is directed on remand in part to clarify the existence of and to determine whether there is a service relationship for any such disability.

III.  Service Connection for Bilateral Hearing Loss

Service connection means that an injury or disease resulting in disability was incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be a current disability, incurrence or aggravation of an injury or disease during service, and a relationship between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Service connection also may be established for any disease diagnosed after service if it was incurred during service.  38 C.F.R. § 3.303(d).

There are additional ways to establish service connection for chronic diseases such as sensorineural hearing loss, which is an organic disease of the nervous system.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Service connection is warranted for such a disease, absent intercurrent causes, if it was shown during service and manifested again at any later date.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but was not chronic during service or where the determination that it was chronic then is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  There finally is a rebuttable presumption of service connection when service was for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year following service.  38 U.S.C.A. §§ 1112(a), 1113, 1153; 38 C.F.R. §§ 3.307(a), (c), (d), 3.309(a).

All the evidence must be reviewed, but only the most salient must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Unfortunately, the Board finds that service connection for bilateral hearing loss is not warranted.  Service connection can be granted only if there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is reiterated that the Veteran filed the instant claim in April 2009.  None of the VA treatment records that have been procured reference that he has hearing loss.  As such, they do not contain a medical diagnosis of any hearing loss.  Neither does the June 2009 or the November 2012 VA medical examination.

Both of these examinations rather diagnosed normal hearing in both ears.  Normal hearing means a pure tone threshold ranging between zero and 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Veteran's pure tone thresholds indeed ranged from five to 15 decibels at the former examination.  They ranged from five to 25 decibels at the latter examination.  However, 25 decibels was only at 8000 Hertz in the right ear.  All other thresholds were 20 decibels or below at all frequencies.  For VA purposes, hearing loss is considered a disability when the pure tone threshold in any of the frequencies from 500 to 4000 Hertz is 40 decibels or greater or when the pure tone thresholds for at least three of these frequencies is 26 decibels or greater.  38 C.F.R. § 3.385.  It follows that there is no hearing loss arising to the level of a disability in the Veteran's right ear because the aforementioned frequency is too high and the aforementioned threshold is too low.  Hearing loss also is considered a disability for VA purposes when speech recognition scores are less than 94 percent.  Id.  The Veteran's speech recognition scores were 100 percent in each ear at the former examination.  They were 96 percent in the left ear and 98 percent in the right ear at the latter examination.

As the Veteran has not established that he has a medical background, he is a lay person.  His reports therefore are lay evidence.  He is competent to report hearing loss because he is relating symptoms he personally experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  These reports are credible because there is no significant reason such as implausibility, inconsistency, or self-interest, for doubt.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Indeed, the Veteran has some hearing loss in his right ear.  Yet his hearing in this ear is normal for VA purposes.  The loss is too minimal to be considered a disability, in other words.  There is no hearing loss at all in the Veteran's left ear.

A lay person like the Veteran is competent to diagnose a disability if competent to identify it.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Flat feet, certain skin ailments, tinnitus, and varicose veins are examples in this regard.  Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  Hearing loss for VA purposes, in contrast to these simple and readily observable disabilities, cannot be competently identified by a lay person.  Diagnostic testing to include pure tone thresholds and speech recognition scores indeed are required.  A lay person finally is competent to diagnose a disability if reporting a contemporaneous medical diagnosis or describing symptoms that support a later medical diagnosis.  Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  Neither is possible because the Veteran has not been diagnosed medically with any hearing loss.

In sum, the preponderance of the evidence is against finding that there is any current hearing loss arising to the level of a disability for VA purposes.  Service connection for bilateral hearing loss accordingly must be denied.  It thus is not necessary to proceed by considering whether the other criteria for establishing service connection have been met.  Yet the Board notes that the Veteran may file another claim at any time in the future.  New and material evidence to reopen his entitlement to service connection for bilateral hearing loss will be needed.  It therefore must be established that he has either right, left, or bilateral hearing loss which constitutes a disability for VA purposes.  Provided that this is established, whether or not the other criteria for establishing service connection have been met will be considered.


ORDER

New and material evidence having been received, service connection for a left wrist disorder is reopened.  This matter is granted to this extent only.

Service connection for bilateral hearing loss is denied.


REMAND

While the Board sincerely regrets the delay of another remand, adjudication of the Veteran's entitlement to service connection for a left hand and/or wrist disorder cannot be undertaken as of yet.  Additional development is needed to ensure that he is afforded every possible consideration regarding this issue.  That VA has a duty to assist him in substantiating the benefit sought indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Records

The duty to assist specifically requires that VA make reasonable efforts to assist in the procurement of relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts with respect to records in government custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

It is reiterated that the Veteran's service treatment records have been obtained by VA. They reveal, in addition to a sore left hand and left wrist trauma in October 1972, that abrasions and superficial lacerations to his left hand were among the injuries he sustained in April 1975 when he slipped off a moving vehicle.  They also reveal that he spent 12 days in Silas B. Hays Army Hospital at Fort Ord, California, as a result of his injuries.  No indication exists that the Veteran's in-service hospital records have been requested by VA.  A request or requests for them must be made notwithstanding that his service treatment records already have been obtained.  Indeed, service treatment records do not include inpatient treatment records (clinicals).  VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iii, Chapter 2, Section A.1.a.  The Veteran and his representative must be notified if the request is or requests are unsuccessful.

VA treatment records dated as recent as September 2010 are available.  They reflect the Veteran's receipt of ongoing care for a host of conditions.  While they do not reflect treatment for his left hand or wrist, it is possible that such treatment was provided more recently than September 2010.  The Veteran testified as of September 2012 that he had not sought any treatment.  Yet, over a year has passed since that time.  As such, there may be pertinent VA treatment records dated from September 2010 to present.  A request or requests for them must be made.  This is particularly true because VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the request is or requests are unsuccessful.

II.  Medical Examination and Opinion

If VA provides a medical examination or opinion for a service connection issue, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA medical examination or opinion is adequate when it allows the Board to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  They also must describe the disability present, if any, in sufficient detail.  Id.  VA medical opinions must be based on accurate factual premises.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale supplied also must be clearly and fully articulated.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120.

Pursuant to the Board's November 2012 remand, the Veteran underwent a VA medical examination for his left hand.  It did not consider his entire history or describe the disability present in sufficient detail.  Indeed, it did not take his left wrist into account in these regards (albeit because the Board did not recharacterize the disputed issue to include it until now).  This must be rectified.  Of further note is that left hand-joint pain was diagnosed at the examination.  It was opined that this disorder is at least as likely as not related to the Veteran's aforementioned service accident because he has experienced continued symptoms ever since.  Although this factual premise may be accurate and this rationale is clearly and arguably articulated fully enough (it was only three lines and two sentences long), pain is not service-connectable.  Symptoms, whether pain or otherwise, without an underlying diagnosis indeed do not constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Consideration of an underlying diagnosis therefore is necessary.  Arrangements, in sum, must be made for the Veteran to undergo another VA medical examination complete with a VA medical opinion or opinions.
Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to all appropriate sources for all in-service records regarding the Veteran dated in April 1975 from Silas B. Army Hospital at Fort Ord, California.  Associate all records received with the paper or electronic claims file.  If the records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  Also make as many requests as necessary to obtain all VA treatment records regarding the Veteran dated from September 2010 to present.  Associate all records received with the paper or electronic claims file.  If the records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

3.  Then, arrange for the Veteran to undergo an appropriate VA medical examination regarding a left hand and/or wrist disorder.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding his relevant medical history and current symptoms.  All necessary tests and studies shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose all left hand and/or wrist disorders present.  Please note that pain is not service-connectable.

The examiner shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed disability was incurred during or otherwise is related to the Veteran's service.  A clear and full rationale (explanation) must be provided for each opinion in the report.  This means that the conclusion reached must be supported.  As such, medical principles shall be discussed thoroughly as they relate to the medical and lay (non-medical) evidence.  The October 1972 service treatment record and April 1975 service treatment records, to include any clinicals procured, concerning a vehicular accident thus must be taken into account-as must the absence of pertinent complaints and findings at a February 1976 VA medical examination and the Veteran's reports that he has had symptoms ever since this accident.

If an opinion cannot be provided without speculation, the rationale shall discuss why.  Options include the examiner's lack of appropriate qualifications, the need for more information, the inability to obtain needed information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, or some other reason.  A citation for or copy of any medical literature referenced shall be provided.

4.  Lastly, readjudicate the Veteran's claim of entitlement to service connection for a left hand and/or wrist disorder.  Furnish him and his representative with a rating decision if the determination made is favorable.  If the determination is unfavorable, furnish them with a supplemental statement of the case (SSOC) and then allow them the requisite time period to respond before processing this matter for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.
No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination, for example, may result in denial of the benefit(s) sought.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remanded matters be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


